Exhibit RETIREMENT ENHANCEMENT AGREEMENT This Retirement Enhancement Agreement is hereby made by and between Kevin P. Madden (herein called "Executive") and AGL RESOURCES INC. (which, with its affiliates, is herein called "the Company"). This Retirement Enhancement Agreement has been offered to the Executive for a period of 21 days for his consideration. The Executive has determined to retire from his employment with the Company effective, March 1, 2009, and the Company has agreed to provide him with certain payments and benefits. In consideration of the mutual benefits to each party, the parties agree as follows: 1. RETIREMENT DATE. The Executive will cease to be an employee of the Company effective as of the end of the day on March 1, 2009. As the Executive is immediately eligible under the terms of the AGL Resources Inc Retirement Plan to commence early retirement, March 1, 2009 is referred to herein as the "Retirement Date.” 2.PAYMENTS. (a)Accrued Benefits. As soon as practicable following the Retirement Date, the Company shall pay to the Executive any earned but unpaid base salary, unused vacation pay, unreimbursed business expenses and all other amounts earned by (but not paid to) the Executive through and including the Retirement Date. (b)Bonus. The Executive acknowledges that he shall not be eligible for any payments under any of the Company’s annual incentive plans or programs for the 2009 performance period. (c)Relocation. As soon as practicable (but no later than fifteen (15) days) following the Retirement Date and the expiration of any right of revocation of the Release referenced in Paragraph 12, below, the Company shall reimburse to the Executive personal expenses he has incurred to relocate his family to the Washington D.C. area, in the amount of $20,022. (d)Special Payment.As soon as practicable (but no later than fifteen (15) days) following the Retirement Date and the expiration of any right of revocation of the Release referenced in Paragraph 12, below, the Company shall pay to the Executive a one-time lump-sum payment in the amount of $208,000, in recognition of his distinguished and invaluable service to the Company.This payment is intended to represent the additional amount the Executive would be entitled to if, as of the Retirement Date, he had attained age 60 and had accrued ten years of credited service under the Company’s defined benefit pension plans. (e)Consulting Services.For the period beginning on the Retirement Date and ending December 31, 2009 (the “Consulting Period”), the Executive will receive payments for continuing consulting services related to rate cases as well as other matters as determined by the Chairman, President and Chief Executive Officer.Payments for the period will total $143,800 plus reimbursement for related expenses, as pre-approved by the Senior Vice President of Governmental and Regulatory Affairs. The Company and the Executive agree that during the Consulting Period, the Executive will act as an independent contractor in the performance of his duties. Accordingly, the Executive shall then be responsible for payment of all taxes including Federal, State and local taxes arising out of the consulting activities and he shall not, except as otherwise set forth herein, be eligible to participate in any of the Company’s compensation or benefit plans or arrangements during the Consulting Period.The Parties will execute a separate agreement outlining the Parties’ respective rights and obligations regarding the Consulting Period including, without limitation, provisions addressing indemnification rights, ownership of work product, and confidentiality. 3. WELFARE AND OTHER BENEFITS. Unless otherwise specified below, upon the Retirement Date, the Executive shall cease to participate in the Company's compensation and benefit plans, pursuant to the terms and conditions of the plan documents. 4. LONG TERM INCENTIVES. (a)Vested Stock Options. Any outstanding, vested employee stock options granted under the Long-Term Incentive Plan (1999) (LTIP)or Omnibus Performance Incentive Plan (2007) (OPIP), held by the Executive on his Retirement Date for which, as of such date, the exercise price exceeds the then fair market value of a share of Company common stock (as determined in accordance with the terms of the LTIP and OPIP, respectively) shall terminate and expire on the date which is thirty - six (36) months following the Retirement Date, provided such expiration date is not beyond the original expiration date of any such stock option. Any vested stock options other than those described in the previous sentence, shall expire on the first anniversary of the Retirement Date, pursuant to the terms of the subject plans.As required by law, any outstanding incentive stock options shall convert to nonqualified stock options on the date three months following the Retirement Date. (b)Unvested, Stock Options and Other Stock-based or Cash based Awards, Unvested stock options granted under the LTIP shall vest as of the Retirement Date.Unvested stock options granted under the OPIP which would otherwise have vested within twelve (12) months of the retirement date shall vest.Any other stock options and all unvested restricted stock awards, restricted stock unit awards and performance cash unit awards shall be forfeited as of the Retirement Date. 5. RESTRICTIVE COVENANTS. For and in consideration of the payment and benefits provided to the Executive under this Retirement Enhancement Agreement, the Executive agrees to the terms of the following: (a)Limited Disclosure of Employment or other Business Opportunities.Executive agrees that, during a period beginning on the Retirement Date and ending one (1) year after the conclusion of the Consulting Period, he will notify the Company’s Chief Executive Officer of any employment, independent contractor, consulting, or other similar relationship that he may accept or any business venture in which he may become involved as an owner, operator, partner, joint venturer or in which he otherwise may obtain an ownership interest.Executive will provide this notice at least ten (10) business days prior to the time that he performs any work or other services, as described above, or obtains the ownership interest, as described above.The Company’s Chief Executive Officer, or his designee, and Executive will discuss the steps, if any, to be taken to prevent the use or disclosure of the Company’s Confidential Information (as defined below). (b)Nondisclosure and Confidentiality.
